PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/352,740
Filing Date: 18 Apr 2014
Appellant(s): Pfizer Inc.



__________________
Stephen E. Moyer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 13th, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection

Claims 1, 2, 7-9, 11, 13, 18, 21, 22, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krüger et al. (WO 2009/087087) in view of Drapeau et al. (WO 2006/026447), Blatný et al. (Journal of Chromatography A (1997), v757, p297-302), and Bertheussen (US 5,045,454).

(3) Response to Argument
Rejection (1): Applicant’s arguments on pages 6-13 of the brief have been fully considered, and respectfully submitted to the Board as unpersuasive of error for the reasons given below. 
It is noted this application contains the same set of claims that have been previously appealed and affirmed in the PTAB decision dated 6/01/2020.The affirmed 103 rejection of record is largely unchanged, with only the addition of a single additional secondary reference (Bertheussen) as the basis for an alternate ground of rejection over the trace iron concentrations of claim 1 since the prior PTAB decision. The teachings of Krüger, Drapeau, and Blatný and the underlying and affirmed obviousness rationale are unchanged. Therefore, it is respectfully submitted that Applicant’s arguments regarding the cited prior art on pages 6-7 of the brief and the bottom of page 8 of the brief referring to prior arguments presented during prosecution of the case and the appeal of record should not be found persuasive of error given that the prior art rejection was affirmed by PTAB.
Nevertheless, Appellant’s arguments on pages 6-7 of the brief have been fully considered and not found persuasive of error, as Appellant’s arguments mispresent the cited teachings of Krüger to Example 7 (¶0081-0083) which read in-part on claim 1. Example 7 of Krüger is reproduced below for clarity:

“Example 7
[0081] Test of Spermine in Combination with Different Iron Citrate Concentration in Fed-Batch (FB171-3)
[0082] The goal was to test if the positive effect of polyamines is visible on cell growth with another iron source as well. In this experiment iron citrate was tested in a fed-batch process with and without spermine. A cell culture medium is prepared without iron and without polyamines. A stock solution of spermine is prepared at 40 g/l (S4264). A stock solution of iron (III) citrate is prepared at 50 g/l (CAS number: 3522-50-7).
[0083] Corresponding amounts of the stock solutions are pipetted into the culture medium to adjust the desired final concentration of spermine and iron (III) citrate, as is evident from the legend of FIG. 7. The inoculum cells were cultured three days in a polyamine and iron free medium to deplete the intracellular iron and polyamine pool. Then the so conditioned cells are used as inoculum. The experiment is performed in fed-batch modus. All cultures were fed with a feeding medium containing substrates for cell growth and viability, such as amino acids and glucose. The feeding medium is without polyamines and contains iron (III) citrate at a concentration of 3200 mg/l. FIG. 7 demonstrates that the positive effect of spermine is also seen with other iron sources. Furthermore, cells tolerate very high iron concentration up to 800 mg/l in the presence of spermine.”
	Therefore, Krüger clearly a teaches method comprising an initial chemically defined culture medium that does not comprise added iron and then teaches adding 400 or 800 mg/L iron citrate with or without spermine on day 3 and wherein the added iron improves cellular viability, reading on in-part claims 1, 2, 7, and 11. As the claims under appeal at this time do not require any particular degree of improvement in cellular viability, Krüger clearly reads on improved cellular viability as claimed (See Fig. 7 starting at Day 4 on the X-axis, with viable cell counts on the Y-axis).
	Appellant’s remaining arguments on starting at the bottom of page 7 of the brief through page 12 of the brief rely upon data within the specification and the Declaration submitted 7/31/2020 by Inventor Wang. It is respectfully submitted that the Declaration is not persuasive of non-obviousness because it only sets forth an expected result (M.P.E.P. § 716.02(a). As cited above, Krüger makes clear that a culture period with zero- or trace iron concentrations followed by supplementing the culture medium with a composition comprising 400 µM or 800 µM of iron citrate improves the viability of a representative species of mammalian cell, CHO cells (see Fig. 7). At this time, the specification at Fig. 14 of the original disclosure and Fig. 1 of the Declaration as relied upon by Appellant on page 9 of the brief merely sets forth the expected improvement in cellular viability as taught by Krüger as cited above. 
	Even assuming arguendo that the Declaration reasonably sets forth an unexpected result, the showing is not reasonably commensurate to the scope of the claims (M.P.E.P. § 712.02(d)). The Declaration references the same cells as claim 13 (CHO cells), however the claims are directed to the genus. Further, the independent claim only recites the genus “iron.” However, in the Declaration Appellant has only tested a single trace iron concentration (15 µM) and a single added iron concentration (500 µM) when claim 1 recites a trace iron concentration range of less than 100 µM and is entirely generic to the added iron concentration, and every claim under appeal (except claim 2) is generic to the species of iron and Appellant has only tested a single species of iron in the Declaration (i.e. iron citrate).

Further, the Declaration is silent to:
1) the specific composition of the tested cell culture medium, it is unclear if there are multiple variables or if the mediums utilized are identical except for the varying iron concentration; and
2) the scale of the bioreactor used (noting that claim 1 requires at least 10 L).

Therefore, it is respectfully submitted that the Declaration has been fully considered but not found persuasive. Thus, it is maintained assuming arguendo the Declaration has shown some unexpected results, which the examiner is not persuaded it has, as discussed above, it is not commensurate in scope. The Declaration does not establish the required nexus between the claimed methods and alleged showing of non-obviousness as the effect relied upon by Appellant is expected, and because the showing is not reasonably commensurate to the scope of the claims (M.P.E.P. § 712). 

(4) Grounds of Rejection to be Reviewed on Appeal
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Sean C. Barron/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        
Conferees:
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.